El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Se trata de la apelación interpuesta por Joaquín R. Rodríguez contra nna sentencia dictada por la Corte de Distrito de Arecibo. Según resolvió dicha corte en cuidadosa opinión emitida, cuando una persona en unión a otra suscribe un pagaré solidario, se constituye en deudor principal, de acuerdo con el caso de Cintrón & Aboy v. Solá, 22 D.P.R., 262, 268. Según decidió la corte inferior, no importa que el dinero prestado, la cansa (consideration) del pagaré, pasara exclusivamente a la otra persona. No existe contrato de fianza a menos que las partes así lo convengan, y no bailamos en la prueba que mediara tal convenio. En el presente caso p] demandante prestó el dinero a Abruña, cuñado de Rodríguez, con el entendido de que éste también sería responsable. El artículo 1752 del Código Civil, por tanto, no es aplicable *802y es innecesario considerar la forma en que nn fiador puede ser relevado de responsabilidad.
El pagaré vencía el 30 de mayo de 1927 y no devengaba interés basta después de su vencimiento. La prueba demostró que en julio de 1927 el demandante presentó una cuenta al deudor Abruña en la cual aparecía la deuda original de $1,000, más intereses al 9 por ciento ascendentes'a. $9.50, y también algunos créditos. Una carta demostraba algo similar. El apelante alega que surgió una novación. Sin embargo, nn descubrimos intención alguna de parte del demandante de fundir el pagaré de dos personas en una cuenta corriente de una sola persona. Conforme resolvió la corte de distrito, no había incompatibilidad.
Aunque puede que el demandante presentara una cuenta en la que reclamaba solamente el 9 por ciento de interés, esto no constituía impedimento (estoppel) para reclamar los intereses del 12 por ciento convenidos en el pagaré.

La sentencia debe ser confirmada.